DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackett et al. (US 2010/0139258). 
Regarding claim 1, Hackett et al. discloses a mixing assembly (exhaust gas mixer, abstract) comprising: an outer body defining an interior volume and having a center axis (housing 48, para 0018, defines an interior volume and comprises a center axis generally coaxial with flow direction 72, Fig. 2); a front plate defining an upstream portion of the interior volume (preliminary mixer or diffuser 42 may include orifices, 
Regarding Claim 2, Hackett discloses the mixing assembly of claim 1, wherein the front plate comprises a plurality of openings (preliminary mixer or diffuser 42 may include orifices, deflectors, swirlers, baffles, or other structures that disrupt flow of the exhaust stream 13, para 0017, Fig. 2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett et al. (US 2010/0139258). 
.

3. Claims 4-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hackett et al ‘258 in view of Friedrich Boysen GmbH & Co. KG (hereinafter Friedrich Boysen).
Regarding Claim 4, Hackett discloses the mixing assembly of but fails to explicitly disclose a top cone coupled to a first end of the inner member.
Friedrich Boysen is in the field of exhaust additive mixing systems (exhaust system 1 has an exhaust passage 2 into which an input device 3 for introducing additives, which is in particular a water-urea mixture, opens and downstream of which a not shown exhaust gas treatment device, such as an SCR catalyst, see machine translation, para 0030) and teaches a top cone (mixing device 21, para 0034, Fig. 
It would have been obvious in view of Friedrich Boysen to one of ordinary skill in the art at the time of the invention to modify Hackett with the teaching of Friedrich Boysen to in order to improve gas and additive mixing and thereby improve the reaction efficiency.
Regarding Claim 5, Hackett et al. essentially discloses the features of the claimed invention  but fails to explicitly disclose wherein the top cone defines an exhaust assist opening and comprises a side wall defining a plurality of inlets.
Friedrich Boysen teaches wherein the top cone defines an exhaust assist opening (inlet opening 27, para 0034, Fig. 3) and comprises a side wall defining a plurality of inlets (cross-flap mixer 23 has a plurality of flaps arranged obliquely to the main exhaust gas flow direction I, para 0035; flaps of mixer 23 cooperate with lower end 9 to define a plurality of flow channels, Fig. 1).
It would have been obvious in view of Friedrich Boysen to one of ordinary skill in the art at the time of the invention to modify Hackett with the teaching of Friedrich Boysen in order to improve gas and additive mixing and thereby improve the reaction efficiency.

Friedrich Boysen teaches wherein the plurality of inlets defined by the sidewall of the top cone are scooped inlets (cross-flap mixer 23 has a plurality of flaps arranged obliquely to the main exhaust gas flow direction I, para 0035; flaps of mixer 23 cooperate with lower end 9 to define a plurality of flow channels, Fig. 1).
It would have been obvious in view of Friedrich Boysen to one of ordinary skill in the art at the time of the invention to modify Hackett with the teaching of Friedrich Boysen in order to improve gas and additive mixing and thereby improve the reaction efficiency.
Regarding Claim 7, Hackett essentially discloses the features of the claimed invention but fails to explicitly disclose wherein the plurality of inlets defined by the sidewall of the top cone comprise inlet flaps.
Friedrich Boysen teaches wherein the plurality of inlets defined by the sidewall of the top cone comprise inlet flaps (cross-flap mixer 23 has a plurality of flaps arranged obliquely to the main exhaust gas flow direction I, para 0035; flaps of mixer 23 cooperate with lower end 9 to define a plurality of flow channels, Fig. 1).

Regarding Claim 8, Hackett essentially discloses the features of the claimed invention but fails to explicitly disclose wherein the plurality of inlets defined by the sidewall of the top cone are configured to direct exhaust to a first portion of the first flow path and the exhaust assist opening is configured to direct exhaust to a second portion of the first flow path.
Friedrich Boysen teaches wherein the plurality of inlets defined by the sidewall of the top cone are configured to direct exhaust to a first portion of the first flow path and the exhaust assist opening is configured to direct exhaust to a second portion of the first flow path (cross-flap mixer 23 has a plurality of flaps arranged obliquely to the main exhaust gas flow direction I, para 0035; plurality of flaps define a plurality of flow channels arranged about circumference of lower end 9, thereby discharging gas at a plurality of positions about the
circumference of lower end 9).


Regarding Claim 11, Hackett essentially discloses the features of the claimed invention fails to explicitly disclose a top cone coupled to a first end of the inner tube, wherein the top cone defines an exhaust assist opening and comprises a sidewall defining a plurality of inlets.
Friedrich Boysen is in the field of exhaust additive mixing systems (exhaust system 1 has an exhaust passage 2 into which an input device 3 for introducing additives, which is in particular a water-urea mixture, opens and downstream of which a not shown exhaust gas treatment device, such as an SCR catalyst, see machine translation, para 0030) and teaches a top cone (mixing device 21, para 0034, Fig. 2) coupled to a first end of the inner tube (mixing device 21 is positioned in lower end 9 of upper portion 7, para 0034, Fig. 1), wherein the top cone defines an exhaust assist opening (inlet opening 27, para 0034, Fig. 3) and comprises a sidewall defining a plurality of inlets (cross-flap mixer 23 has a plurality of flaps arranged obliquely to the main exhaust gas flow direction I, para 0035; flaps of mixer

it would have been obvious in view of Friedrich Boysen to one of ordinary skill in the art at the time of the invention to modify Hackett with the teaching of Friedrich Boysen in order to improve gas and additive mixing and thereby improve the reaction efficiency.
Regarding Claim 12, Hackett essentially discloses the features of the claimed invention but fails to explicitly disclose wherein the plurality of inlets defined by the sidewall of the top cone are scooped inlets.
Friedrich Boysen teaches wherein the plurality of inlets defined by the sidewall of the top cone are scooped inlets (cross-flap mixer 23 has a plurality of flaps arranged obliquely to the main exhaust gas flow direction I, para 0035; flaps of mixer 23 cooperate with lower end 9 to define a plurality of flow channels, Fig. 1).
It would have been obvious in view of Friedrich Boysen to one of ordinary skill in the art at the time of the invention to modify Hackett with the teaching of Friedrich Boysen in order to improve gas and additive mixing and thereby improve the reaction efficiency.
Regarding Claim 13, Hackett essentially discloses the features of the claimed invention but fails to explicitly disclose wherein the plurality of inlets defined by the sidewall of the top cone are inlet flaps. 

it would have been obvious in view of Friedrich Boysen to one of ordinary skill in the art at the time of the invention to modify Hackett with the teaching of Friedrich Boysen in order to improve gas and additive mixing and thereby improve the reaction efficiency.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774